DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 5, 12, and 19 are objected to because of the following informalities:
	Claim 5, line 6 recites, “he highest” which should be corrected as “the 
	Claim 12, line 6 recites, “he highest” which should be corrected as “the 
	Claim 19, line 6 recites, “he highest” which should be corrected as “the .
	Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 3-8, 10-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 16-18 of U.S. Patent No. 11,139,922. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claims 1, 7-8 of U.S. Patent No. 11,139,922 recite every limitation.
Re claim 3 of the instant application, claim 1 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 4 of the instant application, claim 1 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 5 of the instant application, claim 6 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 6 of the instant application, claim 9 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 7 of the instant application, claims 7-8 of U.S. Patent No. 11,139,922 recite every limitation.
Re claim 8 of the instant application, claims 10, 17-18 of U.S. Patent No. 11,139,922 recite every limitation.
Re claim 10 of the instant application, claim 10 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 11 of the instant application, claim 10 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 12 of the instant application, claim 16 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 13 of the instant application, claim 9 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 14 of the instant application, claims 17-18 of U.S. Patent No. 11,139,922 recite every limitation.
Re claim 15 of the instant application, claims 11, 17-18 of U.S. Patent No. 11,139,922 recite every limitation.
Re claim 17 of the instant application, claim 11 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 18 of the instant application, claim 11 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 19 of the instant application, claim 16 of U.S. Patent No. 11,139,922 recites every limitation.
Re claim 20 of the instant application, claim 9 of U.S. Patent No. 11,139,922 recites every limitation.





Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sirotkin et al (US 20200359356 A1, hereinafter referred to as Sirotkin).
		Re claim 1, Sirotkin teaches a method performed by a network node for reporting a Downlink Data Delivery Status (DDDS) (downlink delivery status sent from the secondary node) (Fig. 2-3), comprising: 
	(i) generating a DDDS frame (DL Data delivery status from secondary node) (Fig. 2-3, Table 3, Par 0042-0043, Par 0054, Par 0056, Par 0059) including: 
	(ii) an indicator (HS2 field, highest PDCP sequence number processed by RLC, Table 3) that a highest transmitted Packet Data Convergence Protocol (PDCP) Packet Data Unit (PDU) sequence number (highest PDCP sequence number processed by RLC) is present in the DDDS frame (Fig. 2-3, Table 3, Par 0054, Par 0056, Par 0059, Par 0071-0072, Par 0178-0181); 
	(iii) an indicator (OF1 field, highest successfully delivered PDCP sequence number) that a highest successfully delivered PDCP PDU sequence number delivered (highest successfully delivered PDCP sequence number) is present in the DDDS frame (Fig. 2-3, Table 3, Par 0054, Par 0056, Par 0059, Par 0068); 
	(iv) a desired buffer size for a data bearer (desired buffer size for the E-RAB) (Table 3, Par 0059, Par 0067); 
	(v) the highest transmitted PDCP PDU sequence number (highest PDCP sequence number processed by RLC) (Fig. 2-3, Table 3, Par 0054, Par 0056, Par 0059, Par 0071-0072); and 
	(vi) the highest successfully delivered PDCP PDU sequence number (highest successfully delivered PDCP sequence number in DDDS frame, Table 3) (Par 0054, Par 0056, Par 0059, Par 0068); and 
	(vii) providing the DDDS frame to a second network node (secondary node providing DL data delivery status to the master node) (Fig. 2-3, Par 0042-0043, Par 0054, Par 0056, Par 0064-0066).
		Claim 8 recites a non-transitory computer readable memory comprising instructions to be executed by a processor to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Claim 15 recites a network node performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 9, 16, Sirotkin teaches to provide the highest transmitted PDCP PDU sequence number (highest PDCP sequence number processed by RLC, Table 3) based on operating in Radio Link Control Acknowledged Mode (RLC AM) (Table 3, Par 0059, Par 0067-0068, Par 0074, Par 0262 --- highest successfully delivered PDCP sequence number in DDDS frame is the highest PDCP sequence number confirmed/acknowledged by the UE. Therefore, the DDDS frame (table 3) sent by the secondary node is generated based on RLC acknowledgement mode).
		Re claims 3, 10, 17, Sirotkin teaches that the DDDs frame facilitates the second network node (Master node) to control downlink data flow (Fig. 2-3, Par 0042-0043, Par 0059).
		Re claims 4, 11, 18, Sirotkin teaches the indicator (HS2 field, Table 3) that the highest transmitted PDCP PDU sequence number (highest PDCP sequence number processed by RLC, Table 3) is present in the DDDS frame comprises: a one bit value of 0 to indicate that the highest transmitted PDCP PDU sequence number is not present in the DDDS frame; or a one bit value of 1 (HS2 field set to 1) to indicate that the highest transmitted PDCP PDU sequence number is present in the DDDS frame (highest PDCP sequence number processed by RLC is present in the DDDS frame, Table 3) (Par 0059, Par 0072).
		Re claims 5, 12, 19, Sirotkin teaches the indicator (OF1 field) that the highest successfully delivered PDCP PDU sequence number delivered is present in the DDDS frame comprises a one bit value comprising one of: a one bit value of 0 to indicate that the highest successfully delivered PDCP PDU sequence number is not present in the DDDS frame; or a one bit value of 1 to indicate that he highest successfully delivered PDCP PDU sequence number is present in the DDDS frame (a value 1 of the “OF1” field indicates the presence of a time offset associated with the highest successfully delivered PDCP PDU sequence number and the presence of the time offset (indicated by the OF1 field) indicates the presence of the highest successfully delivered PDCP PDU sequence number) (Table 3, Par 0054, Par 0056, Par 0059, Par 0068).
		Re claims 6, 13, 20, Sirotkin teaches to receive downlink data packets from the second network node (receiving DL user data Master node); and wirelessly transmitting the received downlink data packets to a user equipment (UE) (transmitting DL user data to the UE by the secondary node) (Fig. 2-3, Par 0042-0043, Par 0048, Par 0050, Par 0054, Par 0066, Par 0068, Par 0071).
		Re claims 7, 14, Sirotkin teaches the highest transmitted PDCP PDU sequence number (highest PDCP sequence number processed by RLC, Table 3) and the highest successfully delivered PDCP PDU sequence number (highest successfully delivered PDCP PDU sequence number, Table 3) comprise information elements (IEs) (Fig. 2-3, Par 0059, Par 0066, Par 0068, Par 0071-0072).
Relevant Prior Art
		Jung et al (US 20170135023 A1) discloses a communication system supporting dual connectivity where a terminal is concurrently communicating with multiple eNB. A master eNB (MeNB) distributes PDCP SDUs to a secondary eNB (SeNB) to deliver to the terminal. When a path between SeNB and the terminal is blocked, MeNB transmits rerouting information to SeNB and receives a data delivery status report and buffered data from the SeNB. MeNB then transmits the data received from SeNB to the terminal (Fig. 3-4, Fig. 6, Fig. 9, Fig.13, Par 0141-0147, Par 0152-0157, Par 0192-0195).

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473